IN THE UNITED STATES DISTRIT COURT
for THE MIDDLE Drstprct oF NORTH CAROLINA

 

VNOR Boyd wittLey : I:19 Cvaeg
Plains? : Motion for Summary Tudosrer
V. ‘

HERIEF VAN SHAW, e\ al.
Lefendlant ( )

) . pr ‘

N anel tor the Cecorc |

MAYOR Bove WHITLEY

A rt

in propria Person GUnjunrs do appear Specially and not generally.

exhibits thas

A
OW Notucal Person.

f
na Plaintif pursuant to Fed. R Civ. P 54), Let the cecord ceflict see

Jas ¢) a quer CF evence proceduce.
hat he Of Anke of Aeril 12014, Alona, with pleinrilt Complan ae Detention

inti } | z ik etent
enter peice brought to the de. tolants orttention how the Caboaccus Co wey

QWA5 yioln ds «8
V lectiney hig First Amend ment rials to practice his relioxon. And — a
ier das bring in the GieLeons up to the month of emmy 2014. Anck mreKing AU °

rail detainee. Stay in the Housing Floor pod in thier cell lishing, to the Gidleons

2 ht oh at:

ae otra) eens

Ore ching / e “hing, and When plaint ft reguested \, be remove Leom She pod becasse the
aS ‘ $ ‘ : \

oa Coen re) \Ais Leloreyy Léenelibe belief, De®engdant¢ ceSuse. te Stop the

5 x\ aystem dheak tas Violating my Cone ition baste Tiekk as A Citizen

Was Siled : ineppropricte punisment, let the record. tetlick see exhibits

ried Ve a - On epei\ l, 2019, Defendant's iil, Fhe. Calecrné County dlelention center never

< o or Qa) % ‘ }

Allowing, Gileon = plarnl £0 Concecines kis religous beltels, The dele on center stop

“heistionily pre in into the jai anol Forciney a\\ pre-tea\\ cheNeSiaqne. to heer Gid_eons

anol AcKnowleds: - “> Truck Welorew Lsraclite APIO +o hell for Not Praying to Jesus

%een house : thg him oo their Persoan| Savioue this Gent on for tea monlhs ofter plainkdS

uth el . iv We Calsecus County gleteation Center Defend anls never even tried to. tock
A110 ‘ . .

fetBenaene ‘i Conceciag, his religious beliefs Tights, DeCencunts con't even tespec + Pleintift

ISlou a

- a aosher Aiet lel the record reflicl see exbiorrs plainkitt Pied tail lis

“OM plein} Docket+~2.

etention Ee
Ire = +

page lof2.

Case 1:19-cv-00358-TDS-JLW Document 23 Filed 11/06/19 Page 1 of 2
iso let the record. vere ~ se Serene ~ ~ o u
eambi$ did Zexhucl’” grievance process ond mppent as far the Letention center in caleacrus
AYATI

a \louredl See complaint Dockek-2. Plainkiff civil rights Suit 1g consistent ostikth dhe lauds
red Stoked Pursuant to 42 U.S.C. § 14947) (2). eter v, Nussely 534 145. S Ie a2. C+

wes Force by hefendants and. Caloarrus County Detention Centar te

iizens eerky are protected by lass OF tho Uniked chokes onde
crecordlins, te the dictekes of his own conscience and aererally

‘ check N
ak Common aus oS essenticl to the 2 “ Y ewtonl OF petness:

rounty
oe. canh
83 (20 Fel. 2002), Plernti®®
coke pact in christianity felleoshag C
ly the due process Clause +o, Worship Ged
0 emoy those privileses lon Tecognt
“pp ‘aoe by coe moan. The Dae Process Clause of the Fourteenth A mendment pees ek .
re~trial detainees moy Not be punished in any Gay Goirhout dine process-Fourtee visciekion thereot
ection [. A\t persons born oc nakucalized in the United Stokes and Subject to the jw
we citizens of Hne Uniled Shektes and the stoke EMhereln they ceside.No Stade shall moe on Eakeceee
wy fous whieh shod novidog- the privileses or IMmunities of the United Skakess nor shall ony |

LPTIE ony Person of life, Khetysor Propectyrisithiout due process OF latuynor deny to any person Within its jurisdiction

uel Protection of the las, Defendonts dees not work for thee Nocth, Casolina, De partment of Correction.

ef, 1 Bork for a Municipal Governments cities and town are. not Covered by Eleventh Amendment
nmurity. Let the. record refTict “see exhibtte of Bereral arievence and repuests that Plaint if Sleek.

th his complaint Decket-2. plainti€? ple with defendants to be remove from the pod and not te be

orce to feflosship in Christianity exerise which is not hig ve\iejeus preSerensess, Defendants eee remove
Hoiatifl from the christiaity fellowship for fen ranths, The Fouctn Ciccuit Count of Agper's defin thea
bsteantiol larder” by Bhediney Heed Substantial bucden occurs Nlahen o Stele a severe ms

<* or omisson, puts suirstantial pressure on an adherent to modify his behavior one vide os
reliefs, See Lovelace vy, Lee, #72 R3d. 174, 187 Lieth cir Va. 2006) pefondns wrakice of defendants

incler Section 1488, the constttublonal yrolation was the Tesut of a municipal P B, 644, GGL. Ede

Ah Cabarrus coualy gletention Cenken See Monellv. NYC Dept of Soc, Servis 136 US: ra Defendonnks

a bt, 98S. CL 2018 (14 73? DeSendocks Were ackine, under coler of shore. ew clehe. OPY exment-
2prived plain of his constitutional vies While acting under the author! ty of A persen ols

Se. Luome vi Edcnoneson di! Coy ney 457 US. 422, [02 S$. ch 27H 73 F éd, #82 HB te |
niler Color Of Shuhe or territernl law while performing, in his officio Capacity or ‘ L
1 Svea, has cesponsibiies pursuant te State lava. West v. AMKins, 487 Usrak be) accom |
oarae v. Pape, 3u5 U.S, 167 184, 3t S$. ct. 473, BL. Ed. 2h 442 Circ),

‘in lis ciyi{ rights complaint. Mage Athithy November a, 2014.

Moin $:Pf vespectfully Teguest Ware couck to grant the velie& he sek out :
|

2.
prye ZoF |

Case 1:19-cv-00358-TDS-JLW Document 23 Filed 11/06/19 Page 2 of 2
